                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO

  UNITED STATES OF AMERICA,
                                               Case No.1:19-cr-00051-BLW

        Plaintiff,                             MEMORANDUM DECISION AND
                                               ORDER
         v.

  EDUARDO ERNESTO GONZALEZ-
  SANCHEZ,

        Defendant.



                                 INTRODUCTION

      Before the Court is Defendant Eduardo Ernesto Gonzalez-Sanchez’s Motion

to Dismiss the Indictment (Dkt. 21). For the reasons explained below, the Court

will grant the motion and dismiss the indictment.

                                  BACKGROUND

      Gonzalez-Sanchez is charged with a single count of illegal reentry. The

indictment alleges that Gonzalez-Sanchez was removed from the United States in

2015, but the motion focuses on a 2006 removal proceeding. As defendant

explains, the 2015 removal proceeding was a reinstatement of the 2006 removal

and as such “is only as good as the 2006 removal; it cannot independently sustain

an illegal reentry prosecution . . . .” See Motion, Dk. 21 at 2 n.2 (citing United


MEMORANDUM DECISION AND ORDER - 1
States v. Arias-Ordonez, 597 F.3d 972, 978 (9th Cir. 2010)).

      The 2006 removal proceedings began on January 14, 2006, when

immigration authorities served Gonzalez-Sanchez with a Notice to Appear. The

notice ordered Gonzalez-Sanchez to appear before an immigration judge in El

Centro, California at a date and time “to be set.” The removal hearing took place

roughly three weeks later, on February 6, 2006.

      Gonzalez-Sanchez’s hearing began as a group session. The Immigration

Judge (IJ) addressed several individuals who had been arrested and charged with

entering the United States illegally. The IJ explained the charges and advised the

group as to the purpose of the hearing:

      The purpose of today’s hearing is very simple. It’s to decide if this
      charge is true or false. If the charge is false and you are entitled to be
      in the United States, I’ll terminate the proceedings and I’ll dismiss the
      case. On the other hand, if the charge is true, I will consider you for
      any type of relief or permission available to let you stay here.”

Feb. 6, 2006 Tr., Dkt. 27-1, at 4:19-25. The IJ then explained three fundamental

rights to the group – the right to an attorney, the right to submit evidence, and the

right to appeal.

      After concluding the group session, the IJ conducted a series of individual

hearings. When it was Gonzalez-Sanchez’s turn, the IJ asked if he understood the

purpose of the hearing and if he wanted to proceed that day. Gonzalez-Sanchez

answered affirmatively and then admitted that he was a citizen and native of


MEMORANDUM DECISION AND ORDER - 2
Mexico. Responding to further questioning, Gonzalez-Sanchez told the IJ he was

married; his wife had a green card; he and his wife had two young children (both

born in the United States); his father lived in the United States as a permanent

resident; and his mother lived in Mexico.

      After ascertaining this information, the IJ engaged in this exchange with the

 government’s lawyer and Gonzalez-Sanchez:

 COURT:            What’s the government have regarding cancellation for non-
                   permanent residence, adjustment of status. It depends on if the
                   marriage is valid if he can immigrate through the father
                   (inaudible) voluntary return. Any evidence you have?

 KATAVIO:          Other than it looks like he’s been arrested three times by border
                   patrol and he has a conviction up in Idaho for careless driving.

 COURT:            Mr. Sanchez, have you been arrested by immigration authorities
                   three times?

 GONZALEZ:         Yes.

 COURT:            And each time, were you returned to Mexico?

 GONZALEZ:         Yes.

 COURT:            Do you have a conviction for careless driving in Idaho?

 GONZALEZ:         Yes, but it’s all been resolved.

 COURT:            Here’s the situation in your case, sir. You may qualify for two
                   types of immigration relief or three immigration leaves or
                   pardons. One is called cancellation of removal for permanent
                   residence. That one I’m not sure. You have to have 10 years
                   here continuously. I’d have to see how it was you were moved
                   to the United States previously but it's a possibility. It’s based


MEMORANDUM DECISION AND ORDER - 3
                 upon hardship to your wife and child and parent. The other one
                 is adjustment of status which I’d have to figure out if the
                 marriage is valid. Has your wife filed to immigrate here?

GONZALEZ:        No.

 COURT:          I’d have to figure out if the marriage is valid and also take a
                 look at the date that your father filed for you. It’s possible, Mr.
                 Katavio (phonetic), that if he can immigrate through the father
                 because he’s married, child of a permanent resident. He may be
                 able to switch that priority date to the wife if she is a permanent
                 resident. I don’t know. There could also be 245(i) problems
                 although they (inaudible) '95. Then there’s also the possibility
                 of voluntary return but I'd like to see more about the Idaho
                 conviction before I make a decision on that. So there’s three
                 possible immigration pardons or reliefs available, two of
                 which may qualify for permanent residence but I need more
                 information before I can make a decision on those. If you
                 decide you don’t want to, you can waive your right to apply for
                 them and you can get deported but if you do that, you will lose
                 the right to apply for cancellation removal. You can do that
                 from the outside so you would not be able to get a green card
                 through that particular relief and it may also affect your ability
                 to adjust your status through your wife or father and become a
                 permanent resident through them if you're deported. And then
                 the voluntary departure, you also wouldn’t be able to apply. If
                 you’re interested applying for any of these reliefs, this is the
                 time and place. If you don’t want to apply for them, I can order
                 you removed and deported but you would lose your right to
                 apply for those and try to immigrate through those reliefs. Do
                 you understand?

 GONZALEZ:       Yes.

 COURT:          Any questions?

 GONZALEZ:       No.




MEMORANDUM DECISION AND ORDER - 4
 COURT:            Okay. And based on the evidence presented, I’m going to find –
                   again, do you want to apply for any of those reliefs?

 GONZALEZ:         No. Deport.

 COURT:            Anything else you want to present, sir?

 GONZALEZ:         No.

 COURT:            Based on the evidence presented, I’m going to find that you
                   knowingly, voluntarily, intelligently waived your right to apply
                   for cancellation removal, for non-permanent residence,
                   adjustment of status, all forms of voluntary departure. I don't
                   see any other reliefs available to you. So I’m going to order the
                   government to remove you and deport you to Mexico. Mr.
                   Gonzalez, do you wish to appeal?

 GONZALEZ:         No.

 Id. at 13:11 to 16:9 (emphasis added).

      After this exchange, the IJ ordered Gonzalez-Sanchez deported to Mexico,

and Gonzalez-Sanchez did not appeal. In his current motion, Gonzalez-Sanchez

says the IJ violated his due process rights by failing to meaningfully advise him

regarding his eligibility for pre-hearing voluntary departure and by failing to give

him a genuine opportunity to apply for that relief.

                                   DISCUSSION

1.    The IJ’s Subject-Matter Jurisdiction

      As a threshold matter, Gonzalez-Sanchez argues that the IJ lacked

jurisdiction over his removal proceedings because the Notice to Appear did not



MEMORANDUM DECISION AND ORDER - 5
contain a specific date and time for the hearing. The Ninth Circuit’s recent decision

in Karingithi v. Whitaker, 913 F.3d 1158 (9th Cir. 2019) forecloses this argument.

There, the Ninth Circuit held that an IJ had jurisdiction over removal proceedings

even though the Notice to Appear lacked a date and time for the removal hearing.

      Gonzalez-Sanchez raises several arguments as to why Karingithi was

wrongly decided. But “once a federal circuit court issues a decision, the district

courts within that circuit are bound to follow it and have no authority to await a

ruling by the Supreme Court before applying the circuit court’s decision as binding

authority.” Yong v. I.N.S., 208 F.3d 1116, 1119 n.2 (9th Cir. 2000). The Court thus

concludes that the IJ had subject-matter jurisdiction over the 2006 removal

proceeding.

2. Due Process

      A. Governing Legal Standards

      The Due Process Clause of the Fifth Amendment requires that an alien

charged with a violation of 8 U.S.C. § 1326 be given an opportunity to collaterally

challenge the deportation proceedings underlying the charge. United States v.

Mendoza-Lopez, 481 U.S. 828, 837-38 (1987). Accordingly, a defendant may

collaterally attack his underlying removal order as violative of due process. See 8

U.S.C. § 1326(d).

       To prevail, Gonzalez-Sanchez must demonstrate (1) the “exhaustion of any


MEMORANDUM DECISION AND ORDER - 6
administrative remedies that may have been available to seek relief against the

order,” (2) “the deportation proceedings at which the order was issued improperly

deprived the alien of the opportunity for judicial review,” and (3) “the entry of the

order was fundamentally unfair.” United States v. Ramos, 623 F.3d 672, 680 (9th

Cir. 2010). An underlying deportation order is “fundamentally unfair” if (1)

Gonzalez-Sanchez’s due process rights were violated by defects in his underlying

deportation proceeding, and (2) Gonzalez-Sanchez suffered prejudice as a result

of the defects. Id.

      An IJ’s failure to inform an alien of his eligibility to apply for relief “relieves

the alien of the burden of proving exhaustion of administrative remedies” because

the waiver of the administrative appeal is “insufficiently considered and

intelligent.” United States v. Gonzalez-Flores, 804 F.3d 920, 927 (9th Cir. 2015).

Similarly, it also proves the denial of a meaningful opportunity for judicial review

because an alien has no opportunity to appeal the denial of a right he was not made

aware of. Id. Thus, if Gonzalez-Sanchez establishes that his removal proceedings

were fundamentally unfair, this also satisfies his obligation to demonstrate

exhaustion of administrative remedies and deprivation of judicial review. Id.

      B. Analysis

      “[W]here the record contains an inference that the petitioner is eligible for



MEMORANDUM DECISION AND ORDER - 7
relief from deportation, the IJ must advise the alien of this possibility and give him

the opportunity to develop the issue.” U.S. v. Arrieta, 224 F.3d 1076, 1079 (9th

Cir. 2000). This requirement, according to the Ninth Circuit, is “mandatory.” Id.

Here, there was at least an inference – or a “reasonable possibility” – that

Gonzalez-Sanchez was eligible to apply for pre-hearing voluntary departure: (1) he

had never been convicted of an aggravated felony; (2) he was not involved in

terrorist activity; and (3) he had never received a voluntary departure. See 8 U.S.C.

§ 1229c(a)(1), c(c); 8 C.F.R. § 1240.26(a) & (b); see also United States v. Muro-

Inclan, 249 F.3d 1180, 1183 (9th Cir. 2001). Given this, the IJ was required to

advise Gonzalez-Sanchez of his eligibility for voluntary departure and to give him

an opportunity to apply for that form of relief.

        There are several Ninth Circuit decisions holding that an IJ violates an

alien’s due process rights by failing to meaningfully advise an alien about his

eligibility for voluntary departure and allow the alien a genuine opportunity to

apply for that form of relief. 1 In United States v. Melendez-Castro, 671 F.3d 950,




        1
          See the three representative cases described next, plus these cases: United States v. Rodriguez-
Arroyo, 467 Fed. Appx. 746, 747 (9th Cir. 2012) (unpublished decision) (alien deprived of due process
when although the IJ advised of the availability of voluntary departure, the alien “never had a genuine
opportunity to apply for voluntary departure or present evidence of the factors favoring this relief”);
United States v. Frias-Flores, 425 Fed. Appx. 640 (9th Cir. 2011) (unpublished decision) (IJ’s failure to
weigh or hear evidence on pre-conclusion voluntary departure claim rendered the removal order
constitutionally defective).


MEMORANDUM DECISION AND ORDER - 8
(9th Cir. 2012), for example, the Ninth Circuit found a due process violation when

the IJ first told an alien he was eligible for voluntary departure and “almost in the

same breath . . . told him that he would not get the relief if he applied for it because

he had a criminal record.” Id. at 954. The panel observed that “[i]t is no wonder

that he did not formally apply,” and held that this process violated the defendant’s

due process right. Id.

      In United States v. Basulto-Pulido, 219 Fed. Appx. 717, 718 (9th Cir. 2007)

(unpublished decision), the court found a due process violation where the

defendant was eligible for pre-hearing voluntary departure, but the IJ failed to

explain what voluntary departure was and failed to provide him with an

opportunity to apply for it.

      And in Zamudio-Pena v. Holder, 333 Fed. Appx. 165, 167-68 (9th Cir.

2009) (unpublished decision), the IJ informed members of a group, including Mr.

Zamudio-Pena, that they “may be eligible for the relief of voluntary departure,”

and she went on to explain the requirements for pre-hearing departure. “However,

the IJ failed to advise the group of the differences in timing and eligibility between

pre-hearing and post-hearing voluntary departure. In doing so, the IJ also failed to

inform Zamudio–Pena that if he waited to request voluntary departure until his

removal proceeding concluded, then he would be subject to more stringent

requirements and could very well be ineligible for post-hearing voluntary


MEMORANDUM DECISION AND ORDER - 9
departure.” Id. at 167. The Ninth Circuit held that “[t]he IJ’s failure to properly

advise Zamudio-Pena of his apparent eligibility for pre-hearing voluntary departure

and of the differences between pre-hearing and post-hearing voluntary departure

violated his right to procedural due process.” Id.

      The government rightly points out that the facts in these decisions don’t line

up exactly with the facts here. But one of the central teaching that emerges is that

for an IJ to provide meaningful advice to aliens in Gonzalez-Sanchez’s situation,

the IJ must at least explain what voluntary departure is, and how the alien might

qualify. Here, the IJ fleetingly alluded to voluntary departure but he did not

meaningfully explain what it was, or what Gonzalez-Sanchez would have to show

to qualify for pre-hearing voluntary departure. Instead, the IJ just said he would

need to see more about Gonzalez-Sanchez’s careless driving conviction before he

decided.

      Based on this record, the Court concludes that the IJ did not meaningfully

advise Gonzalez-Sanchez about his eligibility for pre-conclusion voluntary

departure. Rather, given what occurred during the hearing, it would have been up

to Gonzalez-Sanchez to figure out what form of relief he may have been eligible

for. And as this Court has previously observed, there is a profound difference

between (a) asking an alien to figure out what relief he may be entitled to and (b)

identifying that relief for the alien. See United States v. De la Torre-Hernandez,


MEMORANDUM DECISION AND ORDER - 10
No. 1:17-cr-338-BLW, 2018 WL 3058857, at *2 (D. Idaho. June 20, 2018)

(dismissing illegal reentry indictment based on the IJ’s failure to meaningfully

advise the defendant about his eligibility for pre-conclusion voluntary departure).

In sum, the Court concludes that Gonzalez-Sanchez was deprived of due process

during the 2006 hearing. This defect in the hearing exempts Gonzalez-Sanchez

from the exhaustion requirement and renders the hearing fundamentally unfair.

      The final question is whether Gonzalez-Sanchez has established prejudice.

See 8 U.S.C. § 1326(d)(3); United States v. Raya-Vaca, 771 F.3d 1195, 1206 (9th

Cir. 2014). He has.

      To show prejudice, a defendant “must demonstrate that he had plausible

grounds for relief from deportation . . . .” United States v. Bustos-Ochoa, 704 F.3d

1053, 1056 (9th Cir. 2012). Here, Gonzalez-Sanchez says he satisfied the

requirements for pre-hearing voluntary departure. He also says the IJ likely would

have granted that relief, given that his only stated concern at the hearing related to

that careless driving conviction. Gonzalez-Sanchez explains that that conviction

was not disqualifying. See Motion, Dkt. 21, at 19-20. On facts, the Court easily

concludes that it is at least plausible that Gonzalez-Sanchez would have been

granted voluntary departure, and that he has therefore suffered prejudice.

      Having concluded that Gonzalez-Sanchez’s due process rights were violated,

and that he suffered prejudice, the Court will dismiss the indictment.


MEMORANDUM DECISION AND ORDER - 11
                                     ORDER

     IT IS ORDERED that Defendant’s Motion to Dismiss the Indictment (Dkt.

21) is GRANTED. The Indictment (Dkt. 15) is therefore DISMISSED.

                                         DATED: June 27, 2019


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 12
